 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT SEATTLE

 6    CHRISTINA L.,

 7                                      Plaintiff,              CASE NO. C19-0142-MAT

 8              v.
                                                                ORDER RE: SOCIAL SECURITY
 9    ANDREW M. SAUL,                                           DISABILITY APPEAL
      Commissioner of Social Security,
10
                                        Defendant.
11

12          Plaintiff proceeds through counsel in her appeal of a final decision of the Commissioner of

13   the Social Security Administration (Commissioner).               The Commissioner denied plaintiff’s

14   application for Disability Insurance Benefits (DIB) after a hearing before an Administrative Law

15   Judge (ALJ). Having considered the ALJ’s decision, the administrative record (AR), and all

16   memoranda of record, this matter is REMANDED for further administrative proceedings.

17                                 FACTS AND PROCEDURAL HISTORY

18          Plaintiff was born on XXXX, 1970. 1 She has a high school education (AR 23, 35-36) and

19   previously worked as a waitress, bartender, gambling dealer, and medical assistant (AR 23).

20          Plaintiff filed an application for DIB in September 2015, alleging disability beginning July

21   9, 2014. (AR 89.) The application was denied at the initial level and on reconsideration.

22          On November 2, 2017, ALJ Wayne N. Araki held a hearing, taking testimony from plaintiff

23
            1
                Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).

     ORDER
     PAGE - 1
 1   and a vocational expert. (AR 31-73.) On March 29, 2018, the ALJ issued a decision finding

 2   plaintiff not disabled from July 9, 2014, through the date of the decision. (AR 15-25.)

 3          Plaintiff timely appealed. The Appeals Council denied plaintiff’s request for review on

 4   November 27, 2018 (AR 1-3), making the ALJ’s decision the final decision of the Commissioner.

 5   Plaintiff appealed this final decision of the Commissioner to this Court.

 6                                           JURISDICTION

 7          The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

 8                                            DISCUSSION

 9          The Commissioner follows a five-step sequential evaluation process for determining

10   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

11   be determined whether the claimant is gainfully employed. The ALJ found plaintiff had not

12   engaged in substantial gainful activity since the alleged onset date. At step two, it must be

13   determined whether a claimant suffers from a severe impairment. The ALJ found plaintiff’s

14   degenerative disc disease, joint dysfunction, sprains and strains and muscle/soft tissue disorder

15   severe. Step three asks whether a claimant’s impairments meet or equal a listed impairment. The

16   ALJ found that plaintiff’s impairments did not meet or equal the criteria of a listed impairment.

17          If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

18   residual functional capacity (RFC) and determine at step four whether the claimant has

19   demonstrated an inability to perform past relevant work. The ALJ found plaintiff able to perform

20   sedentary work except she could lift and carry 10 pounds occasionally; stand and walk for 10 to

21   15 minute intervals up to two hours total per day; sit for eight hours per day total; occasionally

22   climb ramps and stairs but never ladders, ropes, and scaffolds; occasionally balance, stoop, kneel,

23   crouch and crawl; occasionally reach overhead; and frequently finger and handle. She could have



     ORDER
     PAGE - 2
 1   occasional exposure to extreme cold or vibrations; could not work at exposed heights or operating

 2   heavy equipment; and otherwise could have occasional exposure to hazards. With that assessment,

 3   the ALJ found plaintiff unable to perform her past relevant work.

 4          If a claimant demonstrates an inability to perform past relevant work, or has no past

 5   relevant work, the burden shifts to the Commissioner to demonstrate at step five that the claimant

 6   retains the capacity to make an adjustment to work that exists in significant levels in the national

 7   economy. With the assistance of a VE, the ALJ found plaintiff capable of performing other jobs,

 8   such as work as a touch up screener, document preparer, and table worker.

 9          This Court’s review of the ALJ’s decision is limited to whether the decision is in

10   accordance with the law and the findings supported by substantial evidence in the record as a

11   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993); accord Marsh v. Colvin, 792 F.3d

12   1170, 1172 (9th Cir. 2015) (“We will set aside a denial of benefits only if the denial is unsupported

13   by substantial evidence in the administrative record or is based on legal error.”) Substantial

14   evidence means more than a scintilla, but less than a preponderance; it means such relevant

15   evidence as a reasonable mind might accept as adequate to support a conclusion. Magallanes v.

16   Bowen, 881 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of

17   which supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278

18   F.3d 947, 954 (9th Cir. 2002).

19          Plaintiff argues error in relation to the medical evidence and her symptom testimony. She

20   requests remand for further administrative proceedings. The Commissioner argues the ALJ’s

21   decision has the support of substantial evidence and should be affirmed.

22                                          Symptom Testimony

23          Absent evidence of malingering, an ALJ must provide specific, clear, and convincing



     ORDER
     PAGE - 3
 1   reasons to reject a claimant’s subjective symptom testimony. Burrell v. Colvin, 775 F.3d 1133,

 2   1136-37 (9th Cir. 2014). “General findings are insufficient; rather, the ALJ must identify what

 3   testimony is not credible and what evidence undermines the claimant’s complaints.” Lester v.

 4   Chater, 81 F.3d 821, 834 (9th Cir. 1996). In considering the intensity, persistence, and limiting

 5   effects of a claimant’s symptoms, the ALJ “examine[s] the entire case record, including the

 6   objective medical evidence; an individual’s statements about the intensity, persistence, and

 7   limiting effects of symptoms; statements and other information provided by medical sources and

 8   other persons; and any other relevant evidence in the individual’s case record.” Social Security

 9   Ruling (SSR) 16-3p. 2

10          Plaintiff testified that she can stand only 20 minutes before her feet and back hurt. She

11   could not be on her feet more than two hours total per day. She is being treated for depression.

12   She must urinate at least hourly, including during the night. After just five minutes of housework

13   her hands are numb and tingling. The ALJ incorporated her standing limitations into the RFC but

14   imposed no mental limitations and no limitation related to urinary frequency, and only limited

15   handling and fingering to frequently (i.e., two-thirds of the day). (AR 19.)

16          The ALJ found plaintiff’s statements concerning the intensity, persistence, and limiting

17   effects of her symptoms not entirely consistent with the medical and other evidence in the record.

18   He found inconsistency with plaintiff’s activities. (AR 22 (pointing to preparing simple meals,

19   shopping, driving, washing laundry with assistance carrying the basket, sweeping, and maintaining

20   personal hygiene).) The ALJ also pointed to plaintiff’s receipt of unemployment benefits for nine

21

22          2
                Effective March 28, 2016, the Social Security Administration (SSA) eliminated the term
     “credibility” from its policy and clarified the evaluation of a claimant’s subjective symptoms is not an
23
     examination of character. SSR 16-3p. The Court continues to cite to relevant case law utilizing the term
     credibility.

     ORDER
     PAGE - 4
 1   months after the alleged onset date, unclear reasons for leaving her last job, failure to follow

 2   treatment recommendations, and a provider’s opinion that plaintiff should return to work. (AR

 3   22.) The ALJ also found plaintiff’s testimony was not fully supported by the medical record. (AR

 4   20, 22.)

 5          An ALJ may discount a claimant’s testimony based on daily activities that contradict her

 6   testimony. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). Here, however, no contradiction was

 7   shown. Plaintiff only cooks for 15 to 20 minutes at a time because she cannot stand longer. (AR

 8   51.) She waits for her sons to come home before starting to cook dinner so that they can help her.

 9   (AR 57.) Her sons help her with any housekeeping she is not able to do. (AR 52.) The

10   Commissioner does not defend the ALJ’s reliance on activities and thus appears to concede that it

11   was invalid.

12          The ALJ discounted plaintiff’s testimony because she was not fired from her last job,

13   working as a waitress, for inability to perform her duties. (AR 22.) However, the record shows

14   plaintiff quit her job because she was unable to perform her duties. (AR 36.) This supports, rather

15   than undermines, her testimony. The Commissioner does not defend the ALJ’s reasoning and thus

16   appears to concede that plaintiff’s reason for leaving her last job was not a clear and convincing

17   reason to discount her testimony.

18          Receipt of unemployment benefits can undermine a claimant’s testimony if it shows an

19   ability to perform full-time work, inconsistent with disability allegations. Carmickle v. Comm’r,

20   Soc. Sec. Admin., 533 F.3d 1155, 1161-62 (9th Cir. 2008). Plaintiff acknowledged that in receiving

21   unemployment benefits she was representing that she could work. (AR 46-47.) She was required

22   to apply for jobs, and she applied for waitress jobs. The ALJ asked if she could have performed

23   waitressing jobs, and plaintiff replied, “No, but I don’t have any other choice. I don’t know how



     ORDER
     PAGE - 5
 1   to do anything else.” (AR 46.) The ALJ asked if she could have done other work if offered a job,

 2   and plaintiff replied, “Yes, I do it if I have to.” (AR 47.) In context, plaintiff’s answers indicate

 3   that she would have tried to work, but do not indicate that she believed she could sustain full time

 4   employment. In these circumstances, receipt of unemployment benefits was not a clear and

 5   convincing reason to discount plaintiff’s testimony.

 6          An “unexplained or inadequately explained failure” to seek treatment or follow prescribed

 7   treatment can be a valid reason to discount a claimant’s testimony, but an ALJ must consider a

 8   claimant’s proffered reasons. Trevizo v. Berryhill, 871 F.3d 664, 679-80 (9th Cir. 2017). Plaintiff

 9   declined medication for her urinary symptoms because she had tried it before and it did not work.

10   (AR 44.) Plaintiff declined surgery because her first surgery did not relieve her symptoms and she

11   was afraid of having another surgery. (AR 43.) The ALJ did not address or even mention these

12   reasons. (See AR 21.) On remand the ALJ must consider plaintiff’s proffered reasons.

13          An ALJ may reject the claimant’s symptom testimony based on contradiction by the

14   medical evidence, but not mere lack of supporting medical evidence. See Carmickle, 533 F.3d at

15   1161; Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). Here, the ALJ did not identify any

16   contradiction with the medical record. He pointed to some benign findings such as normal deep

17   tendon reflexes and independent ambulation, as well as some abnormal findings such as antalgic

18   gait and decreased range of motion in the feet, shoulders, neck, and spine, but did not explain how

19   any of these findings contradict plaintiff’s testimony. (AR 20.) Contradiction by medical evidence

20   was not a clear and convincing reason to discount plaintiff’s testimony.

21          Plaintiff saw an osteopathic doctor, Suzanne M. Laurel, D.O., on one occasion. Dr. Laurel

22   concluded that plaintiff’s “significant back pain” had a “strong psychologic component,” and

23   included “return to work” as one of several “therapeutic recommendations.” (AR 764.) The ALJ



     ORDER
     PAGE - 6
 1   concluded that Dr. Laurel’s belief that plaintiff was able to work undermined plaintiff’s

 2   allegations. (AR 22.) The Social Security disability determination includes both medical and

 3   vocational components. Medical training does not equip a provider with vocational expertise.

 4   Accordingly, a medical source’s opinion of disability or non-disability is not conclusive. 20 C.F.R.

 5   § 404.1527(d)(1); cf. Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993) (although an ALJ is

 6   not bound by the “opinions of the claimant’s physicians on the ultimate issue of disability, … he

 7   cannot reject them without presenting” legally sufficient reasons for doing so); see SSR 96-5p

 8   (“[T]he regulations provide that the final responsibility for deciding issues such as [whether an

 9   individual is ‘disabled’] is reserved to the Commissioner.”). In this case, Dr. Laurel did not specify

10   that she believed plaintiff could perform full time work, on a sustained basis, to fulfill her

11   therapeutic recommendation.       And even if plaintiff’s physical pain had a psychological

12   component, disability may be based on “physical or mental” impairments.                   20 C.F.R.

13   § 404.1505(a). Under these circumstances, Dr. Laurel’s recommendation that plaintiff return to

14   work was not a clear and convincing reason to discount her testimony.

15          The ALJ should reconsider plaintiff’s testimony on remand.

16                                                Step Two

17          At step two, a claimant must make a threshold showing that her medically determinable

18   impairments significantly limit her ability to perform basic work activities. See Bowen v. Yuckert,

19   482 U.S. 137, 145 (1987); 20 C.F.R. § 404.1520(c). A medically determinable impairment can

20   only be established by objective medical evidence “shown by medically acceptable clinical and

21   laboratory diagnostic techniques” from an acceptable medical source, and not simply by a

22   diagnosis or medical opinion. 20 C.F.R. § 404.1521.

23          Plaintiff argues that the ALJ erred by failing to find her carpal tunnel syndrome, anxiety,



     ORDER
     PAGE - 7
 1   PTSD, and depression severe. Plaintiff fails to identify clinical or laboratory diagnostic techniques

 2   establishing anxiety, PTSD, or depression. However, plaintiff does point to a March 16, 2016

 3   electrodiagnostic study by Ashish Trivedi, M.D., showing “[m]oderately [s]evere left median

 4   neuropathy at the left wrist (CTS).” (AR 663.) The ALJ did not address this evidence of carpal

 5   tunnel syndrome, despite plaintiff’s attorney pointing it out during the hearing. (See AR 34 (“She

 6   has carpal tunnel in the left wrist characterized as moderately severe, left median neuropathy at

 7   the left wrist which was documented by an EMG dated March 16, 2016.”).) An ALJ may not

 8   reject “significant probative evidence” without explanation. Flores v. Shalala, 49 F.3d 562, 571

 9   (9th Cir. 1995). On remand, the ALJ must address the evidence associated with carpal tunnel

10   syndrome.

11                                 Medical Opinions and Other Evidence

12          The ALJ is responsible for assessing the medical evidence and resolving any conflicts or

13   ambiguities in the record. See Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th

14   Cir. 2014); Carmickle, 533 F.3d at 1164. When evidence reasonably supports either confirming

15   or reversing the ALJ’s decision, the court may not substitute its judgment for that of the ALJ.

16   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

17          In general, more weight should be given to the opinion of a treating doctor than to a non-

18   treating doctor, and more weight to the opinion of an examining doctor than to a non-examining

19   doctor. Lester, 81 F.3d at 830. Where not contradicted by another doctor, a treating or examining

20   doctor’s opinion may be rejected only for “‘clear and convincing’” reasons. Id. (quoted source

21   omitted). Where contradicted, the opinion may not be rejected without “‘specific and legitimate

22   reasons’ supported by substantial evidence in the record for so doing.” Id. at 830-31 (quoted source

23   omitted).



     ORDER
     PAGE - 8
 1          Plaintiff argues the ALJ erred in discounting the opinions of treating doctor Lilian X. Wu,

 2   M.D., and erred in assigning significant weight to the conflicting opinions of non-examining state

 3   agency doctor Greg Saue, M.D.

 4   A.     Dr. Lilian Wu

 5          The ALJ gave only partial weight to Dr. Wu’s December 2015 opinion limiting plaintiff to

 6   only low-stress jobs; sitting only 30 minutes at a time, followed by walking for one minute;

 7   standing or walking less than two hours total per day; shifting at will from sitting to standing or

 8   walking; taking 15 to 20 unscheduled one-minute breaks per day; lifting less than 10 pounds

 9   occasionally; twisting occasionally; stooping and crouching rarely; handling 2% of the day,

10   fingering 5% of the day, and reaching 2% of the day; and missing more than four days per month.

11   (AR 483-85.) Dr. Wu also opined that plaintiff’s pain would interfere with her attention and

12   concentration frequently. (AR 483.)

13          The ALJ found Dr. Wu’s opinion inconsistent with the treatment notes in the record, which

14   did not show sufficiently extreme abnormalities to support an absentee rate of more than four days

15   per month. (AR 21.) The ALJ also discounted Dr. Wu’s opinions because her treatment “focused

16   primarily on the claimant’s mental health” and Dr. Wu rarely performed physical examinations.

17   (AR 22.) An ALJ is permitted to discount a doctor’s opinion that is inconsistent with her own and

18   other medical examiners’ reports. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601-02

19   (9th Cir. 1999).

20          Plaintiff does not identify any error in the ALJ’s analysis. Instead, she argues that the ALJ

21   erred by failing to find carpal tunnel syndrome, anxiety, PTSD, and depression severe. This has

22   no relevance to Dr. Wu’s opinions, which do not contain any of those diagnoses. (See AR 482-

23   85.)



     ORDER
     PAGE - 9
 1          The ALJ explicitly rejected Dr. Wu’s opinion of four absences per month. (See AR 21-

 2   22). Plaintiff argues, however, that the ALJ “does not state any reason for rejecting” other specific

 3   limitations such as 30 minutes sitting or shifting at will between sitting, standing, and walking.

 4   Failure to either incorporate a limitation or provide reasons to reject it is error. See Garrison v.

 5   Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (“Where an ALJ does not explicitly reject a medical

 6   opinion …, he errs.”). The reasons the ALJ gave—inconsistency with her own and other

 7   providers’ treatment notes—may apply to all the limitations in Dr. Wu’s opinion that the ALJ

 8   rejected. However, since the case must be remanded for reconsideration of step two and plaintiff’s

 9   testimony, the ALJ should also clarify his assessment of Dr. Wu’s opinion.

10   B.     Dr. Greg Saue

11          The ALJ gave significant weight to Dr. Saue’s March 24, 2016 opinion that plaintiff could

12   perform sedentary work full time. Plaintiff contends Dr. Saue’s opinion is entitled to little weight

13   because he was a non-examining physician and because he did not review any evidence beyond

14   March 2016. Dr. Saue was apparently not aware of the March 16, 2016 left wrist CTS results.

15   (See AR 97-99.) Because the ALJ must review his assessment of Dr. Wu’s conflicting opinion,

16   the ALJ may need to reconsider his assessment of Dr. Saue’s opinion.

17                                            CONCLUSION

18          For the reasons set forth above, this matter is REMANDED for further administrative

19   proceedings.

20          DATED this 18th day of November, 2019.

21

22                                                         A
                                                           Mary Alice Theiler
23                                                         United States Magistrate Judge



     ORDER
     PAGE - 10
